Citation Nr: 0431787	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder, to include entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left knee 
disorder as a result of medical treatment provided by a 
Department of Veterans Affairs Medical Center on February 2, 
1993.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

At the travel board hearing held before the Undersigned 
Veterans Law Judge in July 2004, the Board received 
additional evidence from the veteran accompanied by a waiver 
of the RO's right to initial consideration of the new 
evidence.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.


FINDINGS OF FACT

1.  By an unappealed February 1993 rating decision, the RO 
denied service connection for a left leg disorder, right leg 
disorder, and back disorder. 

2.  By an unappealed May 1993 rating decision, the RO 
declined to reopen the previously disallowed left leg 
disorder claim.

3.  By an unappealed June 1998 rating decision, the RO found 
that the veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left knee disorder 
as a result of VA medical treatment was not well-grounded. 

4.  By an unappealed September 1999 rating decision, the RO 
declined to reopen the previously disallowed 38 U.S.C.A. § 
1151 claim and right leg disorder claim.  

5.  Evidence received subsequent to the May 1993 RO rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a left leg disorder.

6.  Evidence received subsequent to the September 1999 RO 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left knee disorder as a result of VA 
medical treatment.

7.  Evidence received subsequent to the September 1999 RO 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection of a right leg disorder.

8.  Evidence received subsequent to the February 1993 RO 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection of a back disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for service 
connection for a left leg disorder, to include entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left knee disorder as a result of medical treatment provided 
by a Department of Veterans Affairs Medical Center on 
February 2, 1993 is not reopened.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (1992, 1997 & 1999); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. § 3.159 (2004).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right leg 
disorder is not reopened.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (1992 & 1999); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. § 3.159 (2004).  

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a back 
disorder is not reopened.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (1992); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 
3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify the veteran of the 
evidence needed to reopen the previous disallowed claim.  In 
this regard, the Board notes that in correspondence dated in 
September and October 2001, the RO advised the veteran of the 
information and evidence necessary to reopen his left and 
right leg disorder claims.  The RO also advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The September and October 2001 VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2004).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to reopen the 
claims.  In October 2001, the veteran submitted evidence that 
he thought was pertinent to his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notices appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In regard to the back claim, the Board notes that the 
September and October 2001 VCAA notices did not address this 
issue.  Also, the December 2001 VCAA notice does not advise 
the veteran of the information and evidence necessary to 
reopen his back claim.  Notwithstanding the lack of adequate 
notice, for reasons discussed below, the veteran is not 
prejudiced by the deficiency in notice as the veteran is not 
entitled to the relief sought as a matter of law.  
Consequently, the VCAA is not applicable to his claim.  See 
VAOPGCPREC 5-04 (providing that under 38 U.S.C.A. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim).  

In further regard to VA's enhanced duty to notify, the Board 
notes that the RO provided the veteran with a copy of the 
November 2001 rating decision, March 2002 Statement of the 
Case (SOC), and March 2003 Supplemental Statement of the Case 
(SSOC) which together provided the veteran with notice as to 
the evidence needed to reopen his claims.  The SOC and SSOC 
provided the veteran with notice of laws and regulations 
pertinent to his claims, including the law and implementing 
regulations pertaining to the VCAA.  The Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187. 

Lastly, as previously noted, the veteran was also afforded a 
travel board hearing in July 2004.  The Board finds that the 
requirements under the law as pertains to new and material 
evidence claims have been met, and the Board will proceed 
with appellate review.  


II.  Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen his claims was initiated in March 2001.  Thus, the old 
definition of "new and material evidence" is applicable to 
the veteran's claims.  


III.	Procedural History

A review of the claims file reveals that the RO denied the 
veteran's original claim for service connection of a left leg 
disorder, right leg disorder, and back disorder in a February 
1993 rating decision.  In the February 1993 notice of 
decision, the RO advised the veteran of the denial of service 
connection and notified the veteran of his appellate rights 
but the veteran did not appeal the decision within the time 
prescribed and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).  In a May 1993 
rating decision, the RO declined to reopen the previously 
disallowed left leg disorder claim.  In the May 1993 notice 
of decision, the RO advised the veteran of the denial and 
notified the veteran of his appellate rights but the veteran 
did not appeal the decision within the time prescribed and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1992).  The veteran's original claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left knee disorder as a result of 
medical treatment provided by a Department of Veterans 
Affairs Medical Center on February 2, 1993 was denied as not 
well-grounded by the RO in a June 1998 rating decision.  In 
the June 1998 notice of decision, the RO advised the veteran 
of the denial and notified the veteran of his appellate 
rights but the veteran did not appeal the decision within the 
time prescribed and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).  In a 
September 1999 rating decision, the RO declined to reopen the 
previously disallowed 38 U.S.C.A. § 1151 claim and right leg 
disorder claim.  In the October 1999 notice of decision, the 
RO advised the veteran of the denial and notified the veteran 
of his appellate rights but the veteran did not appeal the 
decision within the time prescribed and it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).


IV.	Left Leg Disorder

1.	Service Connection

Evidence associated with the claims file prior to the RO's 
May 1993 rating decision follows.  

A VA Form 3101 showed that the National Personnel Records 
Center (NPRC) reported that the veteran's service medical 
records were forwarded to the RO in 1979.  The NPRC noted 
that there were no additional medical records on file.  

No service medical records were associated with the claims 
file.  

VA treatment records dated from June 1976 to April 1993 
included a November 1987 record that noted that the veteran 
complained of pain in his left leg; it was later noted that 
the pain was in his left hip.  Records dated in February 1993 
noted that the veteran complained of left knee pain secondary 
to an episode of popping and locking of the knee.  The 
consultation sheet noted that an x-ray revealed no fracture.  
The consultant provided an impression of acute lateral 
meniscus tear.  Operation reports dated in March 1993 noted 
that the veteran underwent arthroscopy of the left knee and 
uncomplicated left lateral meniscal repair.  Follow-up 
records dated in April 1993 noted that the veteran was 
generally doing well.  The assessment was status post left 
lateral meniscus repair. 

The May 1993 rating decision shows that the RO declined to 
reopen the claim because there were no service medical 
records that showed that a left leg disorder was incurred in 
or aggravated by service.  Also, the RO noted that VA 
treatment records showed treatment for a left leg disorder 
after the veteran's discharge from service.  

Evidence associated with the claims file after the RO's May 
1993 rating decision follows.  


VA treatment records dated from June 1976 to January 1994 
included duplicates and new records that noted follow-up 
treatment for the 1993 surgery.  VA treatment records dated 
from September 1995 to April 1997 show that the veteran 
complained of left knee pain present since the 1993 surgery.  

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits, in part, 
for a left knee disorder.  

In a March 1998 letter received by the RO in October 2001, 
Dr. A.M.M. noted that he did not see that any further knee 
surgery and knee evaluations were indicated in spite of the 
veteran's ongoing symptoms related to his left knee.  

The veteran underwent an Aid and Attendance or Housebound 
examination in June 2002 in connection with an unrelated 
claim.  The examiner provided a diagnosis of status post 
arthroscopic and open surgery of the left knee with 
consistent findings reported on the 2001 MRI.

The Board finds that the evidence submitted after the May 
1993 denial is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The VA 
treatment records are duplicative and essentially cumulative 
of evidence of record at the time of the last prior final 
denial of the claim.  SSA records, Dr. A.M.M.'s March 1998 
letter, and June 2002 VA examination report 
do not show that any current left leg disorder is related to 
an incident or incidents of the veteran's military service.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.

2.	38 U.S.C.A. § 1151 

Evidence associated with the claims file prior to the RO's 
September 1999 rating decision follows.  

VA treatment records dated from June 1976 to September 1993 
included records dated from February to September 1993 that 
showed treatment for a left lateral meniscus tear as detailed 
in the prior section.  Also, a record showed that the veteran 
was advised of the risks and benefits of the procedures 
performed (arthroscopy and left lateral meniscal repair).  

VA treatment records dated from September 1995 to April 1997 
showed that the veteran complained of left knee pain present 
since the 1993 surgery.  One record included an examiner's 
opinion that the veteran's left knee pain was not secondary 
to his low back disorder; rather, he felt that the knee pain 
was likely associated with the injury to his knee.  

Records from the SSA as discussed above.  

The September 1999 rating decision shows that the RO declined 
to reopen the 38 U.S.C.A. § 1151 claim because the evidence 
failed to show any complications or adverse effects on 
account of the left knee surgery as well as the evidence 
failed to show any negligence or fault on the part of VA as 
the result of the surgery.  

Evidence associated with the claims file after the RO's 
September 1999 rating decision follows.  

Dr. A.M.M.'s March 1998 letter as discussed above.  

In an October 1994 letter, Dr. S. reported that he reviewed a 
six-page letter from the veteran in which he complained that 
the care he received from the orthopedic department 
(including the six month delay between the time he was 
scheduled for surgery and when he underwent surgery) was 
partially responsible for residual pain he experienced in his 
left knee.  The veteran reportedly indicated that he must 
remain in bed practically all the time with his left leg 
elevated to relieve some of the pain and to not aggravate 
pain in his back and his shoulder.  Dr. S. reported that he 
reviewed the veteran's treatment records-including records 
of his surgery.  Dr. S. noted that further degeneration of 
the left knee meniscus even after the repair led to a partial 
excision of the meniscus.  Dr. S. indicated that the six week 
wait for surgery was a normal time frame and would not have 
contributed to the veteran's disability or made his condition 
in any way worse.  Dr. S. acknowledged that as far as what 
the veteran reportedly told the doctors and what they wrote 
down, it was impossible for him to know what the veteran told 
the doctors other than what the veteran said.  Dr. S. noted 
nonetheless that the records appeared to be very thorough and 
complete.  Dr. S. indicated that a January 1994 progress note 
that concerned the possibility of amputation of the veteran's 
left leg seemed highly doubtful.  Dr. S. maintained that he 
could not recall having heard of anybody who had his/her leg 
amputated because of a minuscule tear.  Lastly, Dr. S. noted 
that he found no evidence of any nerve damage in the report.  

VA treatment records dated from June 1976 to January 1994 
included duplicates.  A January 1994 record noted an 
assessment of "left knee pain unknown." 

According to a September 2001 statement and testimony 
presented at the July 2004 travel board hearing, the veteran 
initially twisted his left knee on January 22, 1993.  
Subsequently thereafter on February 2, 1993, the veteran 
experienced an episode in which his left knee locked up when 
he stooped down.  The veteran reported that he could not 
straighten his left leg out so he sought treatment at the 
East Cooper Community Hospital which in turn referred him to 
the Charleston VA Medical Center (MC).  The veteran 
maintained that a VA physician pulled his leg to straighten 
it out which caused the veteran severe pain.  The veteran 
indicated that every since the treatment he received from the 
VAMC on February 2, 1993 he had experienced pain and knee 
problems.  The veteran testified that on February 26, 1998, a 
physician told him that he should have been given strong pain 
relief or an anesthetic prior to the manipulation of his 
knee.  The veteran noted that he was initially advised that 
he needed no surgery and there was no nerve damage but then 
he was told that there was nerve damage and that he did need 
surgery for his left knee.  Lastly, the veteran reported that 
in 2001, he was diagnosed with septic arthritis and plantaris 
tendon rupture with a superimposed infection.  

As noted above, the veteran underwent an Aid and Attendance 
or Housebound examination in June 2002, during which time he 
complained of ongoing left knee problems.  He reported on the 
1993 left knee injury and the two surgeries he underwent in 
1993 to repair the damaged meniscal tissue.  He maintained 
that due to pain in his low back and left knee he always used 
a cane for walking and sometimes he used a wheelchair 
instead.  He also indicated that he spent most of his day in 
bed due to the pain.  The examiner noted that any physical 
movement of the veteran's body produced moans, groans, and 
jerks.  On physical examination, the examiner noted that the 
veteran's left knee appeared normal except for the presence 
of a significant lateral scar and smaller anterior and medial 
scars around the left knee.  There was no swelling, redness, 
or deformity.  Range of motion of the left knee was measured 
from 0 to 100 degrees actively and from 0 to 130 degrees 
passively with complaints of pain from 100 to 130 degrees.  
Repeat testing did not change the results.  

The veteran submitted internet research material that 
concerned the proper chiropractic techniques for the 
manipulation of the knee joint to unlock torn fragments.  

East Cooper Community Hospital records dated February 2, 1993 
show that radiographic views of the left knee revealed no 
evidence of an acute bony injury.  The physical examination 
revealed that the veteran was able to flex and extend his 
knee with slight pain.  The physician noted that examination 
findings revealed probable "[illegible]" cruciate tear or 
"[illegible]" ligament tear.  The physician noted diagnoses 
of acute knee pain and probable ligament tear/injury.  The 
veteran was referred to the VAMC for a follow-up and an 
arthroscopy.  

The Board finds that the evidence submitted after the 
September 1999 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The VA treatment records are duplicative and essentially 
cumulative of evidence of record at the time of the last 
prior final denial of the claim.  Dr. A.M.M.'s March 1998 
letter, Dr. S's October 1994 letter, the June 2002 VA  Aid 
and Attendance or Housebound examination report fail to show 
that the veteran sustained an additional disability as the 
result of care he received at the VAMC on February 2, 1993, 
or for that matter, that any additional disability incurred 
was proximately due to the carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment or due to 
an event not reasonably foreseeable in accordance with 38 
U.S.C.A. § 1151 (West 2002).  The veteran's testimony, the 
internet research material, and East Cooper Community 
Hospital records are offered to show that the treatment the 
veteran received on February 2,1993 was negligent, resulting 
in an additional disability.  To the contrary, the internet 
research material details general chiropractic techniques for 
treatment of the knee and is not direct evidence on whether 
the treatment the veteran received on February 2, 1993 was 
negligent and resulted in an additional disability.  The East 
Cooper Community Hospital records noted that examination 
findings indicated the probability that the veteran sustained 
a ligament tear/injury, which was prior to the veteran's 
treatment at the VAMC.  The VA examiner confirmed what the 
East Cooper Community Hospital physician already suspected-
that is, that the veteran sustained a tear/injury of the left 
knee (a tear of the meniscus.)  Accordingly, having 
determined that new and material evidence has not been 
submitted, the claim is not reopened.


V.	Right Leg Disorder

Evidence associated with the claims file prior to the RO's 
September 1999 rating decision follows.  

The DD Form 214 showed that the veteran's military 
occupational specialty was a  light weapons infantryman.  He 
had no foreign service.  He was awarded the parachute badge.  

No service medical records were associated with the claims 
file.  

VA treatment records dated from June 1976 to April 1993 
included an October 1977 record that noted that the veteran 
complained of right knee pain with onset in service in June 
1975.  The examiner noted an assessment of history of pain in 
the lateral aspect of the right knee.  The October 1977 
radiograph report noted that there was calcification of the 
patella of the tibial ligament.  There were some degenerative 
changes in the inferior portion of the patella.  A November 
1977 record noted that the veteran reported that his right 
knee currently felt fine.  The examiner noted the October 
1977 x-ray findings.  An assessment of asymptomatic 
degenerative change of the right patellar was noted.  An 
August 1979 record noted that an arthrogram revealed a 
definite peripheral tear of the right knee.  The actual 
August 1979 radiographic report noted both menisci appeared 
entirely normal.  Records dated in April and May 1980 showed 
that the veteran underwent a right knee arthroscopy for 
suspected tear of the right medial meniscus.  The veteran 
reported that he suspected his right knee pain stemmed from 
parachuting during service.  The post-operative diagnosis was 
right patella chondromalacia.  

VA treatment records dated from September 1995 to April 1997 
noted no relevant complaints or findings.  

Records from the SSA showed that the veteran was awarded 
disability benefits, in part, for a right knee disorder.  

The September 1999 rating decision shows that the RO declined 
to reopen the right leg disorder claim because no evidence 
had been submitted that related any current right knee 
disorder to service.  

Evidence associated with the claims file after the RO's 
September 1999 rating decision follows.  

In a March 1998 letter received by the RO in October 2001, 
Dr. A.M.M. noted that he did not see that any further knee 
surgery and knee evaluations were indicated in spite of the 
veteran's ongoing symptoms related to his right knee.  

VA treatment records dated from June 1976 to January 1994 
included duplicates.

According to a September 2001 statement and testimony 
presented at the July 2004 travel board hearing, the veteran 
reportedly sustained a right knee injury from a parachute 
jump in 1974.  The veteran maintained that he was on crutches 
for about two and one-half to three months.  

The veteran underwent an Aid and Attendance or Housebound 
examination in June 2002 in connection with an unrelated 
claim.  He complained of right knee problems.  He reported on 
the right knee injury that reportedly occurred in 1974.  He 
maintained that at that time, he experienced severe swelling 
of the right knee and thigh that lasted two to three months.  
Since that time he experienced occasional locking of the 
right knee if he squatted down into a full squat position.  
On physical examination, the examiner noted that the right 
knee appeared normal.  There was no swelling, redness, or 
deformity.  The range of motion of the right knee measured 
from 0 to 135 degrees.  Repeat testing did not change the 
results.  The examiner provided a diagnosis of normal right 
knee exam.

The Board finds that the evidence submitted after the 
September 1999 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The VA treatment records and the veteran's statements 
regarding the etiology of his claimed right knee disorder are 
cumulative and redundant of evidence of record at the time of 
the last prior final denial of the claim.  Dr. A.M.M.'s March 
1998 letter and the June 2002 VA examination report do not 
show that any current right knee disorder is related to an 
incident or incidents of the veteran's military service.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.


VI.	Back Disorder

No relevant evidence was associated with the claims file 
prior to the RO's February 1993 rating decision.  

The February 1993 rating decision shows that the RO denied 
service connection for a back disorder because there were no 
service medical records that showed a diagnosis of or 
treatment for a disability of the back.  

Evidence associated with the claims file after the RO's 
February 1993 rating decision follows.  

VA treatment records dated from June 1976 to April 1993 were 
absent any complaints of or findings of a back disorder.  VA 
treatment records dated from September 1995 to April 1997 
noted a diagnosis of mild L5-S1 radiculopathy and abnormal 
magnetic resonance imaging (MRI) of the spine (mild disc 
herniation at L5-S1).  The veteran complained of low back 
pain that radiated into his left leg.  

In a March 1998 letter, Dr. A.M.M. reported that the veteran 
had degenerative joint disease with L5, S1 changes.  Dr. 
A.M.M. noted that he did not see that further imaging, 
diagnostic testing, or surgical intervention was indicated 
for the back.  Dr. A.M.M. added that an electromyography was 
negative.

In a September 2001 statement and testimony presented at the 
July 2004 travel board hearing, the veteran indicated that 
every since the February 2, 1993 knee injury he had received 
treatment for his lower and upper back.  The veteran asserted 
that he was initially advised that he needed no surgery and 
there was no nerve damage in his back, but then he was told 
that there was nerve damage and that he did need surgery for 
his back.  

Additionally, the veteran testified that he did not injure 
his back in service.  (T. 17-18)  Rather, he indicated that 
he experienced the onset of back pain ("twinge") three days 
to one week after he went to VA for treatment of his knee on 
February 2, 1993.  (T. 10)  He believed the back pain was due 
to his left knee.  (T. 11, 17-18)  He testified that he 
underwent a MRI at which time he was advised that he had 
several "bolting discs."  (T. 11)  He acknowledged that he 
had been involved in three motor vehicle accidents in which 
he complained of low back pain but he maintained that the low 
back pain had ultimately resolved prior to February 2, 1993.  
(T. 12-13)  Lastly, the veteran made clear that he believed 
that improper treatment of his left knee by VA led to the 
development of his back disability. 

The veteran underwent an Aid and Attendance or Housebound 
examination in June 2002 in connection with an unrelated 
claim.  He complained of low back problems. 
He related that he was involved in two significant motor 
vehicle accidents and had since that time experienced 
occasional low back pain, that currently radiated into his 
left leg.  The examiner noted the MRI findings.  The examiner 
provided a diagnosis of lumbar spine spondylolisthesis with 
multiple bulging disks and nerve root impingement at the L5, 
S1 level.  

The Board finds that the evidence submitted after the 
February 1993 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as the veteran has essentially made a claim for service 
connection of a back disorder secondary to a left knee 
disorder but service connection for a left knee disorder has 
not been established.  The veteran clarified through 
testimony elicited from both his authorized service 
representative and the undersigned that he did not sustain a 
back injury during service.  Rather, the veteran believed 
that his current low back problems were directly attributable 
to problems associated with his left knee disorder.  The 
Board notes that service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003) (emphasis added).  Notwithstanding 
the fact that the new evidence shows that the veteran is 
currently diagnosed with a low back disability and regardless 
of whether the evidence shows that the current low back 
disability was either caused by or aggravated by the left 
knee disorder, service connection has not been established 
for a left knee disorder, which is a condition precedent to 
the establishment of secondary service connection for the 
claimed disability.  Id.  Accordingly, the veteran is not 
entitled to the relief sought as a matter of law and the 
Board must find that no new and material evidence has been 
submitted to reopen the claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 














ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a left leg 
disorder, to include entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left knee disorder as 
a result of medical treatment provided by a Department of 
Veterans Affairs Medical Center on February 2, 1993 is not 
reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a right leg 
disorder is not reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened.



	                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)





 epartment of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



